             Case 1:19-cr-00531-ALC Document 26 Filed 05/12/20 Page 1 of 4



UNITED STATES DISTRICT COURT                                                              5/12/20
SOUTHERN DISTRICT OF NEW YORK
___________________________________
UNITED STATES OF AMERICA                                     Order of Restitution

                v.


JOSEPH PERLMAN                                               Docket No. 19 Cr. 531
__________________________________


        Upon the application of the United States of America, by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, Michael C. McGinnis,

Assistant United States Attorney, of counsel; the presentence report; the Defendant’s conviction

on Count One of the above Information; and all other proceedings in this case, it is hereby

ORDERED that:

        1.     Amount of Restitution
        Joseph Perlman, the Defendant, shall pay restitution in the total amount of $4,800,000

pursuant to 18 U.S.C. § 3663 and 18 U.S.C. § 3663A (MVRA), to the victims of the offense(s)

charged in Count One. The names, addresses, and specific amounts owed to each victim are set

forth in the Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States

Attorney’s Office of a change of address of a victim, the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.

                A.     Joint and Several Liability

        Restitution is joint and several with the following defendants in the following cases

should restitution be ordered in those cases: Omar Young, 19 Cr. 918 (ALC) and Albert Grant,

19 Cr. 912 (WHP).

                B.     Apportionment Among Victims




2020.01.09
            Case 1:19-cr-00531-ALC Document 26 Filed 05/12/20 Page 2 of 4



       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

                 In the interest of justice, restitution shall be payable in installments pursuant to

18 U.S.C. § 3572(d)(1) and (2). The Defendant shall commence monthly installment payments

of an amount equal to ten percent of the Defendant’s gross income, payable on the 15th of each

month, upon release from prison.

       3.        Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.
                                                   2
             Case 1:19-cr-00531-ALC Document 26 Filed 05/12/20 Page 3 of 4



        4.      Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                    3
Case 1:19-cr-00531-ALC Document 26 Filed 05/12/20 Page 4 of 4




                                           5/12/2020




                                           5/9/2020




                                            5/12/20
